
	

115 S2754 IS: Handle With Care Act of 2018
U.S. Senate
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II115th CONGRESS2d Session
		S. 2754
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2018
			Mr. Manchin (for himself, Mr. Kaine, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a grant program to address the impact of substance use-related trauma on children and
			 youth in public schools.
	
	
		1.Short title
 This Act may be cited as the Handle With Care Act of 2018.
		2.Handle with care
 (a)PurposesThe purposes of this Act are to— (1)address the non-academic and social and emotional needs of children and youth experiencing trauma, particularly as a result of the opioid epidemic and in communities facing high rates of drug overdose deaths;
 (2)improve communities' response to the impact of other substance use-related traumatic events where the children and youth live;
 (3)better prepare teachers, school leaders and principals, administrators, paraeducators, and other school staff to mitigate the effects of substance use-related trauma on children and youth;
 (4)improve community coordination in addressing the effects of the opioid epidemic or other drug epidemic on children and families;
 (5)increase awareness of the effects of the opioid epidemic or other drug epidemic on children and youth;
 (6)improve the response of law enforcement officials to traumatic experiences in the home as a result of the opioid epidemic and in communities facing high rates of drug overdose deaths served by the officials, particularly as it relates to children and youth;
 (7)create trauma-informed schools that can help meet the needs of children and youth experiencing substance use-related trauma;
 (8)rigorously evaluate the effect of the Handle With Care Initiative on children and youth experiencing substance use-related and other traumas; and
 (9)improve communication between school staff and experts in trauma-informed care to share promising best practices to mitigate the impact of secondary traumatic stress.
 (b)DefinitionsIn this section: (1)In generalThe terms elementary school, secondary school, local educational agency, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Handle with Care InitiativeThe term Handle With Care Initiative means an initiative that complies with the following: (A)Assembles State- and local-level task forces comprised of experts in trauma-informed care, which shall include, to the extent practicable, educators, school nurses, school counselors and school psychologists, child trauma experts, substance use disorder prevention and treatment experts, public health officials, family and community agencies, and law enforcement.
 (B)Includes local educational agencies, child trauma experts, substance use disorder prevention and treatment experts, youth service providers, social services providers, physical and mental health providers, community members, law enforcement, and families receiving evidence-based or evidence-informed support and training to establish trauma-informed schools.
 (C)Includes programs that provide acute, on scene interventions, as well as longer-term coordinated care within school and community settings to children, youth, and their families impacted by the opioid epidemic or high overdose death rates from other drugs in the region where the children, youth, and their families live.
 (D)Includes a notification by law enforcement when there has been a law enforcement action when a child or youth is present, which notification complies with the following:
 (i)The notification is sent by an email to the school where the child or youth is enrolled with only the words Handle With Care and no other information on the child or youth’s situation.
 (ii)The law enforcement official may not disclose information to the school about the case or the student.
 (iii)The notification may be shared with not more than 2 individuals in the school designated by the program to receive the notification. Such individuals may activate services for the student, but may not disseminate the notification with any other individual unless there is an immediate risk of danger or the consent of the student. Such individuals may not have law enforcement responsibilities at the school and, whenever possible, should be health­care providers.
 (iv)The notification may not be used as part of a legal proceeding without appropriate due process. (v)The notification may not be preserved in the student’s school record.
 (vi)The notification shall be deleted not later than 6 months after the date of the notification unless the student requests that it be preserved.
 (vii)All parties shall take reasonable steps with regard to cybersecurity to ensure the security of the notification.
 (E)Includes site teams providing resources such as individual, class, and whole school trauma-informed care so that traumatized children and youth are supported in the school environment.
 (F)Develops and disseminates evidence-based or evidence-informed training for trauma-informed care, which may include using nationally recognized practices developed by the National Child Traumatic Stress Network, for school staff (and other youth service providers, where applicable) on the impact of substance use-related and other trauma on children and youth and how best to support such children and youth.
 (G)Includes resource sharing and communication between youth service providers and school site teams in order to provide referrals to wrap around services to youth and families.
 (H)Includes family engagement practices and referrals to relevant services for the child, youth, and affected family.
 (I)Includes strategies that are non-discriminatory and developmentally appropriate that can prevent and resolve students’ behavioral issues associated with the impacts of trauma related to substance abuse without relying on school resource officers, while reducing unnecessary suspensions, expulsions, citations, and arrests in schools.
 (3)High-need local educational agencyThe term high-need local educational agency means a local educational agency that serves a high-need school (as such term in defined in section 2211(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6631(b))).
 (4)SecretaryThe term Secretary means the Secretary of Health and Human Services. (5)Trauma-informed careThe term trauma-informed care means practices that—
 (A)promote a strengths-based trauma-informed framework that involves understanding, recognizing, and responding to the effects of substance use and other traumas within the educational, home, and community environment;
 (B)emphasize the physical, psychological, and emotional safety for children, youth, families, and providers and helping children, youth, and families establish a sense of control and stability;
 (C)involve collaboration among appropriate experts, which may include community mental health and substance use treatment providers, child trauma experts, youth service providers, social services providers, physical and mental health providers, educational personnel, school-based mental health services providers, families, and law enforcement;
 (D)recognize the traumatic impact of caregiver substance use on children and youth’s social, emotional, and learning challenges; and
 (E)integrate a nationally recognized evidence-based or evidence-informed framework or intervention, such as those developed by members of the National Child Traumatic Stress Network or the Massachusetts Advocates for Children.
 (6)Trauma-informed schoolThe term trauma-informed school means a school where staff has undergone training in trauma-informed care and implements a shared vision and curriculum to help students who have undergone trauma feel safe and able to learn.
				(c)Program authorized
 (1)In generalThe Secretary, in coordination with the Secretary of Education, shall award 5-year demonstration grants to States in order to address the impact of substance use-related trauma on children and youth in public schools.
 (2)PriorityIn awarding grants under paragraph (1), the Secretary shall give priority to States with high rates of opioid overdose deaths.
 (d)State applicationA State that desires to receive a grant under this section shall submit an application to the Secretary, through the State educational agency (in coordination with the State agency administering block grants awarded by the Substance Abuse and Mental Health Services Administration), at such time and in such manner as the Secretary may require. Such application shall include the following:
 (1)A needs assessment, including relevant data and a description of how rates of substance use in the State has affected children, families, and communities, particularly in communities facing high rates of drug overdose deaths.
 (2)A description of how the State will award subgrants to high-need local educational agencies, in partnership with local law enforcement and children and youth service providers, in order to carry out the Handle With Care Initiative or another evidence-based, trauma-informed care initiative.
 (3)An assurance that the State will comply with section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred to as the Family Educational Rights and Privacy Act of 1974) and all relevant privacy laws.
 (4)A plan to create a Handle with Care Task Force that will meet quarterly, including, to the extent practicable, representatives from law enforcement, education officials, child traumatic stress experts, mental health and substance use services professionals, school-based mental health services providers, youth service providers, parent organizations, juvenile and family court professionals, foster care professionals, domestic violence prevention professionals, sexual assault advocates, and advocates for children with disabilities.
 (5)A plan to collect the data described in subsection (g) and an assurance that the State will participate in the evaluation described in subsection (j).
 (6)An assurance that the State will comply with all applicable civil rights laws. (e)State uses of fundsA State that receives a grant under this section—
 (1)shall reserve 5 percent of the grant funds in order to— (A)develop and coordinate the Handle with Care Task Force described in subsection (d)(4);
 (B)administer subgrants awarded under paragraph (2); and (C)engage in other State leadership activities such as training, program evaluation, and replication; and
 (2)shall award subgrants to high-need local educational agencies to enable the agencies to carry out Handle With Care Initiatives or other evidence-based, trauma-informed care initiatives.
 (f)Local educational agency applicationA high-need local educational agency that desires to receive a subgrant under this section shall submit to the State an application at such time and containing such information as the State may require. Such application shall include information on how the high-need local educational agency will—
 (1)develop a memorandum of understanding with partners, which shall include law enforcement, mental health and substance use treatment providers, and child protective services, and may include juvenile and family court professionals, child traumatic stress experts, youth services providers, social services providers, health providers, child protective services, and family organizations in carrying out a Handle With Care Initiative;
 (2)identify strategies that are non-discriminatory, fair, and developmentally appropriate that can prevent and resolve students' behavioral issues associated with the impacts of trauma related to substance use without relying on school resource officers, while reducing unnecessary suspensions, expulsions, citations, and arrests in schools;
 (3)identify site teams, which may include representatives from law enforcement, juvenile and family courts, education officials, child traumatic stress experts, community mental health and substance use services professionals, school-based mental health services providers, youth service providers, child protective services, and family organizations to receive training in trauma-informed care;
 (4)identify pilot school sites that have been impacted by substance misuse to carry out the Handle With Care Initiative or another trauma-informed care initiative;
 (5)evaluate the effectiveness of the Handle With Care Initiative or another trauma-informed care initiative by collecting the data described in subsection (g); and
 (6)expand and sustain the effort beyond the use of grant funds. (g)Local use of fundsA high-need local educational agency that receives a subgrant under this section shall use the subgrant funds to carry out a Handle With Care Initiative or another evidence-based, trauma-informed care initiative, including by—
 (1)assembling a local educational agency-level task force representing, to the extent practicable, education officials, families, child traumatic stress experts, substance use disorder treatment professionals, school-based mental health services providers, youth service providers, social services providers, physical and mental health providers, and community agencies, including law enforcement;
 (2)working with the State to ensure that law enforcement agencies and juvenile and family court personnel receive training on best practices in working with children exposed to violence and substance use disorders;
 (3)providing evidence-based training on trauma-informed care to school staff, and other youth service providers, where applicable, to create trauma-informed schools; and
 (4)creating trauma-informed schools through other strategies. (h)Local reporting (1)In generalA high-need local educational agency that receives a subgrant under this section shall collect and report data on the Handle With Care Initiative or another trauma-informed care initiative (including number of notifications, children affected, school-based arrests or law enforcement interactions), and the impact of the initiative on the following outcomes:
 (A)Chronic absenteeism. (B)Truancy.
 (C)Suspensions, expulsions, and in-school discipline referrals. (D)Academic achievement.
 (E)Non-academic measures. (F)Health outcomes.
 (2)DisaggregationThe data collected and reported under paragraph (1) shall be disaggregated by subcategories, including race and gender, unless doing so would reveal personally identifiable information about a student.
 (i)ReportsA State that receives a grant under this section shall submit to the Secretary and the Secretary of Education a report detailing the effects of the Handle With Care Initiatives or other trauma-informed care initiatives supported by the State on the outcomes described in subsection (h). Such reports shall be submitted—
 (1)at the end of the third year of the 5-year grant period; and (2)at the end of such grant period.
 (j)EvaluationThe Secretary shall conduct an evaluation of each grant awarded under this section and report the findings of each such evaluation to Congress. Such an evaluation shall—
 (1)examine the results of the Handle With Care Initiatives and other trauma-informed care initiatives supported by the States on the outcomes described in subsection (h); and
 (2)be completed not later than 6 months after the date the Secretary receives the report under subsection (i) from a State.
				(k)Civil right
 (1)NondiscriminationNo person in the United States shall, on the basis of actual or perceived race, color, religion, national origin, sex, gender identity (as defined in paragraph 249(c)(4) of title 18, United States Code), sexual orientation, or disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under this Act.
 (2)ExceptionIf sex segregation or sex-specific programming is necessary to the essential operation of a program, nothing in this subsection shall prevent any such program or activity from consideration of an individual's sex. In such circumstances, grantees may meet the requirements of this subsection by providing comparable services to individuals who cannot be provided with the sex-segregated or sex-specific programming.
 (3)ConstructionNothing contained in this subsection shall be construed, interpreted, or applied to supplant, displace, preempt, or otherwise diminish the responsibilities and liabilities under other State or Federal civil rights law, whether statutory or common.
 (l)Rule of constructionNothing in this section shall be construed to provide for inappropriate contact between students and law enforcement, court personnel, child protective services or any other non-local educational agency that may result in unnecessary or disproportionate contact with the juvenile justice system.
 (m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2018 through 2024.
			
